Citation Nr: 1721120	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include right hip arthritis. 

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for right hip sciatica.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1972 to October 1976, and from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reopened and denied service connection for a right hip disorder.  A claim to reopen service connection for a right hip disorder was received by VA in August 2009.

In May 2016, the Board reopened and remanded the issue of service connection for a right hip disorder.  The Board recharacterized the issue on appeal, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), to reflect that the Veteran intended the claim for service connection for a "right hip condition" to encompass a lumbar spine disability with right lower extremity sciatica which radiates into the right hip.  While the Veteran has claimed these issues generally as a "right hip condition," the claimed disabilities involved different areas of the body (right hip versus lumbar spine) and body systems (orthopedic (right hip and lumbar spine) versus neurologic (sciatica)).  To ensure clarity and avoid unnecessary confusion with regard to the disabilities for which service connection has been claimed currently on appeal, the Board has recharacterized the issues as set forth in the title page above - i.e., to reflect separate appeals for service connection for a right hip disorder, a lumbar spine disorder, and right hip sciatica.   

In February 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Right Hip Disorder, Lumbar Spine Disorder, 
and Right Hip Sciatica

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In a July 2009 written statement, Dr. N.E. noted that the Veteran had been a patient at a private clinic (initials P.F.M.) for numerous years, receiving treatment for right hip arthritis.  Private treatment records from this facility - apart from one private treatment record dated in July 2009 - have not been associated with the claims file and appear potentially relevant to the service connection issues currently on appeal.

VA treatment records note that the Veteran applied for Social Security Administration (SSA) disability benefits based on orthopedic-related symptoms including low back pain.  See e.g., March 2013 VA treatment record.  The medical records supporting the claim and potential award of SSA disability benefits have not been associated with the claims file.  There is a possibility that the SSA records are relevant to the issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2).  

In the July 2016 VA examination report, the VA examiner referenced a 2015 x-ray report reflecting a normal right hip (and indicated that further radiographic testing was not required based on this report).  Review of the evidence of record reflects that this radiological report has not been associated with the claims file.  The Board finds that remand is necessary to attempt to obtain the private, SSA, and VA records identified above.    

Next, pursuant to the May 2016 Board remand instructions, a VA examination was conducted in July 2016 to assist in determining, in pertinent part, the nature and etiology of the claimed right hip sciatica.  The July 2016 VA examiner opined that the acute subjective right sciatica is less likely as not the same as, or a result of, the in-service notations of sciatica.  The VA examiner noted that, while there is similar character to the description of pain shown in the service treatment records in 1977 when compared to the current subjective report, it is less likely as not that current reported numbness, sensitivity, and pain in the right hip area is related to, or a continuation of, the episode shown in 1977.  The VA examiner noted that the evidence of record is silent for the disorder from 1981 to 2008.  The VA examiner opined that the current lumbar spine degenerative disc disease, degenerative joint disease, and stenosis predisposes the Veteran to episodes of muscle strain or nerve irritation and that one episode is not the proximate cause of the next. 

The Board finds that the July 2016 VA examination report is inadequate because it is based, at least in part, on the inaccurate factual predicate that the Veteran experienced only one episode of right hip sciatica during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Service treatment records dated from August 1977 to December 1978 note multiple consistent complaints of right hip pain assessed as possible sciatica.  

Further, in a May 2017 written statement, Dr. D.A. noted that the Veteran had current diagnosed lumbar radiculopathy, at the right S1 nerve root evidenced by EMG.  Dr. D.A. noted that he could not comment on the Veteran's medical history while serving in the military, but indicated that, if the Veteran was dealing with a similar problem during service, he would assume it is the same issue as is currently diagnosed.  Dr. D.A. noted that there is nothing acute about the current radiculopathy.  

While the opinion from Dr. D.A. is a statement of possibility not probability, see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative), it serves as some evidence that the current sciatica may be related to active service.  As noted by the July 2016 VA examiner there is similar character to the description of pain shown in the service treatment records in 1977 when compared to the current subjective report, which provides some support for Dr. D.A.'s opinion that the current sciatica was incurred in or caused by service.  Based on the above, the Board finds that an additional VA medical opinion is necessary as there remains some question as to etiology of the right sciatica.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for right hip disorders, lumbar spine disorders, and sciatica (and not already of record), specifically those from the private clinic (initials P.F.M.) noted by Dr. N.E. in the July 2009 correspondence.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for right hip disorders, lumbar spine disorders, and sciatica.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

3.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for right hip disorders, lumbar spine disorders, and sciatica, specifically the 2015 radiological report reflecting a normal right hip referenced in the July 2016 VA examination report.

4.  Arrange for the claims file to be reviewed by the VA examiner who prepared the July 2016 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current right sciatica/lumbar radiculopathy.  The VA examiner should review the claims folder and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the right sciatica/lumbar radiculopathy was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss (1) the August 1977 to December 1978 note consistent complaints of right hip pain assessed as possible sciatica and (2) the May 2017 medical opinion from Dr. D.A.

5.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




